352 F.2d 84
CROWN ALUMINUM INDUSTRIES CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15234.
United States Court of Appeals Third Circuit.
Argued September 23, 1965.
Decided October 29, 1965.

John G. Wayman, Pittsburgh, Pa. (James Q. Harty, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., Nathan H. Leventon, Pittsburgh, Pa., on the brief), for petitioner.
Glen M. Bendixsen, N. L. R. B., Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Richard P. Lawlor, Atty., N. L. R. B., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
In this petition seeking to overturn the order of the Board, the basic question is whether the fourteen group leaders involved were supervisors and therefore not entitled to vote in the controverted representation proceedings. A conscientious, thorough argument is made on behalf of the employer that the group leaders were in fact ordinary employees. However, from our own examination of the record we must conclude that there is substantial evidence on the whole case which supports the Board's holding that the group leaders are supervisors within the purview of the Act. In that situation it follows that the presence of the group leaders in the polling area attempting to vote could be properly held by the Board, as it was, to interfere with the employees' full freedom of choice.


2
The petition of Crown Aluminum Industries Corporation will be denied. The order of the Board will be enforced in full. A proposed decree may be submitted by the Board.